                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                       8:11CR151

       vs.
                                                                         ORDER
JOLYN GALE,

                       Defendant.


       Defendant Jolyn Gale appeared before the court on February 1, 2019, on a 6th Amended
Petition for Offender Under Supervision [78]. Defendant was represented by Assistant Federal
Public Defender Jeffrey L. Thomas, and the United States was represented by Assistant U.S.
Attorney Gregory D. Artis, Jr. Defendant waived her right to a probable cause hearing on the 6th
Amended Petition pursuant to Fed. R. Crim. P. 32.1(b)(1)(A). The government moved for
detention, and a detention hearing was held on February 5, 2019. Jeffrey L. Thomas represented
Defendant, and Martin J. Conboy, IV represented the United States. Defendant has failed to
meet her burden to establish by clear and convincing evidence that she will not flee or pose a
danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. §
3143(a)(1).
       I find that the 6th Amended Petition [78] alleges probable cause and that Defendant
should be held to answer for a final dispositional hearing before Senior Judge Bataillon.


       IT IS ORDERED:
       1.      A final dispositional hearing will be held before Senior Judge Joseph F. Bataillon
in Courtroom No. 3, Third Floor, Roman L. Hruska Federal Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, on March 19, 2019, at 8:30 a.m. Defendant must be present in person.
       2.      Defendant Jolyn Gale, is committed to the custody of the Attorney General or his
designated representative for confinement in a correctional facility;
       3.      Defendant shall be afforded a reasonable opportunity for private consultation with
defense counsel; and
       4.      Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver defendant to the United
States Marshal for the purpose of an appearance in connection with a court proceeding.


       Dated this 5th day of February, 2019.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge




                                                2
